DETAILED ACTION
Election/Restrictions
Claims 7-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 15, 2021.
Applicant's election with traverse of claims 1-6 in the reply filed on October 15, 2021 is acknowledged.  The traversal is on the ground(s) that James does not teach a trimerization catalyst and that the amount of mold release agent utilized is not obvious over the art.  This is not found persuasive because as set forth below, the technical feature is not a special technical feature as it does not make a contribution over the prior art.
Applicant argues that the “the release properties of a molded material are known to be directly related to the amount of mold release agent used,” and that reducing the amount below 9% as taught by James would result in diminished release properties. Examiner respectfully disagrees. James teaches 9% mold release agent as an example, but also teaches that the mold release agent is an optional component. Therefore, the amount of 9% is not required for operability of the urethane composite of James. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2012/015583 to James in view of US 2011/0196055 to Kramer. 
Regarding Claims 1-6
James teaches a polyurethane laminated molding article comprising a core layer such as a paper honeycomb, a plastic honeycomb or an aluminum honeycomb;  and a fiber felt or fabric comprising aramid, glass, carbon or natural fibers with applied polyurethane and curing (James, page 2, line 2- page 3, line 25; page 4, line 32-page 9, line 12; examples). James teaches that the polyurethane comprises an isocyanate component comprising polyisocyanate, a first polyol based on vegetable oil in a content of 20 or 30%, a second polyol having a functionality and an OH value within the claimed range, a catalyst such as a metal salt or amine catalyst, and an internal mold release agent (Id). James teaches that the isocyanate index is between 130 and 300 such as 159 or 188 (Id., table 1). 
James does not appear to teach that the amine or metal salt catalysts are specifically trimerization catalysts. However, Kramer teaches a polyurethane composition for structural applications containing castor oil derived polyol, additional polyol having the claimed parameters and one or more trimerization catalysts (Kramer, abstract, paragraphs [0032], [0054]-[0056], [0060]). Kramer teaches that the trimerization catalysts are selected from amines or metal salts and that they provide a boost to reactivity by being able to promote reaction of isocyanate on itself (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the urethane composite of James and to include 
James teaches that the mold release agent is an optional component and may be included in an amount of 9 wt. % relative to the entirety of the composition (Id., table 1, page 10, lines 1-4).  It should be noted that the amount of mold release agent is a result effective variable.  As the relative amount of mold release agent increases, the material exhibits greater release properties from the mold at the expense of the presence of polyurethane components.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative amount of mold release agent since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of mold release agent in order to provide an optimally releasing composition which also sufficiently performs its laminating functionality. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786